Citation Nr: 1430026	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating in excess of 10 percent for left retropatellar pain syndrome (left knee disability).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to February 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the case was remanded for additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected left knee disability is reasonably shown to have been manifested by arthritis shown by X-rays with objective evidence of painful (but limited to less than a compensable degree) motion and mild laxity; more than mild recurrent instability/subluxation, compensable limitation of flexion or extension, and/or ankylosis are not shown.  


CONCLUSION OF LAW

A 20 percent (but no higher) rating is warranted throughout for the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5257, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to the initial adjudication of the claim.  October 2007 and June 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and advised her of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in November 2007 and July 2012.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Factual Background

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's claim for an increased rating was received on September 14, 2007; therefore, the period for consideration is from September 2006 to the present.  

September through December 2006 VA treatment records show that the Veteran reported periodic swelling and pain that was not present all the time but became worse mainly at work which requires prolonged standing on concrete and bending her knee almost constantly.  September 2006 left knee X-rays revealed early osteoarthritis with defect in the anterior medial femoral condyle.  November and December physical examinations found no antalgic gait, no irritability to left knee movement, negative anterior and posterior drawers, negative McMurry's test, a left knee stable to varus or valgus stress, and no swelling, erythema, effusion, bony abnormalities, or joint line tenderness.  There was mild lateral joint laxity and mildly positive patella grind.  ROM was 0 to 115 degrees with complaint of discomfort at terminal flexion and mild patellofemoral crepitus noted with flexion or extension; strength was full.

October 2006 and July and August 2007 private treatment records from Midtown Internal Medicine, PLLC (Midtown) show that the Veteran was seen for left knee pain and joint stiffness.  Joint pain and arthritic changes were found on examination.  The diagnosis was degenerative joint disease (DJD) of the left knee.  

August and September 2007 VA treatment records show that the Veteran complained of periodic pain and swelling.  She reported that her knee did not hurt at the time but that it was stiff and throbbed occasionally, and that she used a cane and a brace as needed.  Physical examination found a minimal antalgic gait, ambulation without a brace or assistive device, and no gross structural abnormalities.  Mild lateral joint laxity was noted.  There was no swelling.  ROM was 0 to 115 degrees with complaint of discomfort at terminal flexion and mildly positive patella grind.  Sensation was intact and there was full muscle strength.  

In her September 2007 claim, the Veteran asserts that the severity of her left knee disability has increased, with swelling, stiffness, pain, and that she was out of work from February 2007 to August 2007 due to her left knee disability.  

October 2007 VA treatment records show that the Veteran complained of periodic swelling, stiffness, and throbbing.  She reported that her knee was doing "pretty good," and that she some minimal improvement from physical therapy.  On physical examination, there was no antalgic gait; her knee was not irritable to movement; anterior and posterior drawer signs were negative; McMurray's test was negative; the left knee was stable to varus or valgus stress; there was mild lateral joint laxity; there was no swelling, erythema, effusion, bony abnormalities, or joint line tenderness; there was mildly positive patella grind; ROM was 0 to 115 degrees with complaint of discomfort at terminal flexion; mild patellofemoral crepitus was noted with flexion or extension; strength was full.  September through November 2007 VA treatment records show that the Veteran participated in aquatic therapy twice a week.  

On November 2007 VA examination, the Veteran reported increased left knee pain for the past year and constant knee pain rated 9/10 with occasional flare-ups once a day to 10/10 predominantly when she is working.  She denied her knee ever locked and reported that sometimes it felt like it "gives out" on her.  She used a neoprene sleeve over her knee, which sometimes alleviated pain; however, she did not need assistive devices to walk.  She also reported that she worked for the postal service offloading trucks and that the pain limited how much work she could do.  On physical examination, left knee ROM was 0 to 135 degrees without pain throughout; there was no additional limitation or pain on repetitive-use testing.  There was no instability with varus or valgus stress at 0 and 30 degrees of flexion, negative anterior and posterior drawer, and the Lachman and the McMurray's tests were negative.  Some medial and lateral joint line tenderness and patellofemoral crepitus were noted.  August 2007 X-rays revealed degenerative osteophytes in the posterior patella and some calcification on the intraconal region.  December 2006 magnetic resonance imaging (MRI) revealed osteoarthritis with small joint effusion and chondromalacia of all 3 compartments of the left knee.  The assessment was moderate DJD of the left knee, particularly patellofemoral joint.  

A December 2007 VA treatment record shows that the Veteran was seen for left knee pain, and notes MRI findings consistent with multigrade chondromalacia involving primarily the patellofemoral articulation as well as various other compartments of the knee.  On physical examination, her left knee was tender to palpation with no joint line tenderness or palpable effusion.  ROM of the left knee was 0 degrees extension and 115 degrees flexion.  There was patellofemoral crepitus with active ROM, ligamentous examination to varus and valgus stress in extension and flexion was stable, and the Lachman and anterior posterior drawer tests were negative.  There was full muscle strength on testing, sensation to light touch throughout with palpable pulses and brisk capillary refill.  The assessment was left knee DJD, primarily patellofemoral.  

A December 2007 statement from E.C. indicates that the Veteran worked as a mail handler on inbound docks, a physically demanding job unloading and loading vans.  E.C. also stated that the Veteran wears a knee brace for support, and that her disabilities are affecting her job performance and have caused her to lose time from work.  

April 2008 statements from S.D., a manager at a mail distribution center, and C.W. indicate that the Veteran's duties included pulling and pushing loaded containers of mail, unloading trailer loads of sacks and parcels, and walking or being on her feet for 8 hours each day.  They stated that because of the Veteran's leg problems, she is not assigned to operate any of the motorized equipment that other mail handlers drive nor is she required to work extra hours of overtime.  S.D. also stated that the Veteran's lower extremities had placed some limitations on her job performance over the years.  

In a May 2008 statement, the Veteran explained that she had constant knee pain, stiffness and numbness often, wore a brace 5 to 6 days a week, and that she could not sleep with her knee bent or it would lock up or stiffen.  She also stated that sitting more than 15 minutes caused her knee to go numb and stiff, that she could not ride a bicycle without having knee pain, that her disabilities had altered her lifestyle by limiting her ability to stay in shape, and that she had taken time from work for physical therapy.  

In her June 2008 notice of disagreement, the Veteran stated that she had pain when she knelt but usage also caused pain and interfered with her daily activities; in a July 2008 statement, she indicated that she had left knee pain, limited use, stiffness, and swelling.  

An April 2008 VA treatment record shows that on physical examination, the Veteran's left knee had full ROM, tenderness to palpation on the medial and lateral facet of the patella, as well as crepitance.  The impression was left knee osteoarthritis.  

A July 2008 VA treatment records show that the Veteran reported constant, but varying in intensity left knee pain that had increased over the prior 3 weeks.  She also reported that she avoided stairs.  An August 2008 VA treatment record shows that the Veteran reported that her knee was better, but intermittently felt weak.  

November 2008 VA treatment records show that the Veteran reported pain that made her knee lock up, causing her to limp at work.  A November 2008 VA orthopedic surgery note shows that the Veteran reported persistent left knee pain, and numbness and tingling down the left lower extremity.  Left knee ROM was from 0 to 90 degrees.  There was mild crepitus and tenderness to palpation.  The assessment was left knee osteoarthritis with possibility of radicular symptoms in the left lower extremity.  

December 2008 and January and February 2009 private treatment records from OrthoMemphis show that the Veteran was seen for left leg/knee pain and reported trouble with squatting, stairs, and kneeling down.  Physical examination found no obvious varus or valgus deformities or laxity, moderate patellofemoral crepitance and tenderness, and 4/5 strength on knee flexion and extension.  The assessment was advanced left knee patellofemoral arthritis with bone on bone contact.

On July 2012 VA examination, the examiner diagnosed chondromalacia patella, chondromalacia (tricompartmental), and unspecified internal derangement of knee (retropatellar pain syndrome), and noted diagnoses in service of left knee pain, chondromalacia patella, chondromalacia, and retropatellar pain syndrome.  The Veteran reported constant left knee pain and flare-ups twice a week consisting of severe pain, stiffness, and occasional time off work to see a doctor.  Left knee ROM was from 0 to 120 degrees with no objective evidence of painful motion throughout, but the Veteran verbalized that she could not bend her knee any further due to pain.  On repetitive-use testing, ROM was 0 to 125 degrees with no additional limitation in ROM.  Functional loss of the left knee was noted as pain on movement.  Full muscle strength was found on testing.  Anterior, posterior, and medial-lateral testing for instability was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  Constant use of a brace was reported.  X-rays revealed degenerative arthritis, but no patellar subluxation.  The Veteran described the impact on her work was severe pain, requiring her to take frequent breaks to get through her work shift, and periodically take time off work during a flare-up; she reported taking off work twice so far that year.  

In a January 2013 statement, the Veteran indicated that she had muscle spasms, numbness from her knee to her foot, and severe stiffness.  She stated that she could not put pressure on her left knee or kneel without holding onto something, could not sleep because of severe pain and swelling, and was having similar symptoms in her right knee.  

Analysis

There is no specific diagnostic code for rating retropatellar pain syndrome.  The Veteran's service-connected left knee disability has been rated 10 percent under Code 5257, for slight recurrent subluxation or lateral instability.  As X-rays have shown arthritis in the knee, it may also be rated based on limitation of motion.  

Throughout the appeal period, the Veteran's service-connected left knee disability is reasonably shown to have been manifested by the arthritis shown by X-ray with objective evidence of painful (but limited to less than a compensable degree) motion (see December 2012 examination report) and slight instability (see October 2007 treatment record, and notations of brace use); compensable (under Codes 5260, 5261) limitations of flexion or extension, moderate or greater recurrent instability/subluxation and ankylosis are not shown.  Consequently, a combined rating of 20 percent (based on  a formulation of 10 percent under Code 5257 for slight instability and 10 percent under Code 5003 for X-ray confirmed arthritis with painful motion), but no higher is warranted throughout.  

As the evidence does not show that the Veteran has or has had left knee ankylosis, dislocation of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum at any time, ratings under Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.  The Board notes that pain is factored into the rating under Code 5003, and that therefore a separate rating for limitation due to pain is not warranted.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected knee disability.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by her service-connected knee disability is exceptional.  The Board notes the reports of impact on her employment.  However, disability ratings are based on average impairment of earning capacity, and impairment with respect to a specific more strenuous type of employment (as here) is not dispositive.  Notably, the alleged occasional breaks at work and infrequent absences from work due to the knee disability do not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  

Finally, as the Veteran has been employed with the Postal Service throughout, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 

ORDER

A 20 percent (but no higher) rating is granted for the Veteran's left knee disability, subject to the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


